Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 28 July 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Babak Tehranchi (Reg No. 55937) on 13 August 2021.
The Office proposed amending claim 11 to recite ‘configured’ rather than ‘suitable.’ Applicant’s representative agreed. 

Amend line 3 of claim 11 to recite --processor configured-- in place of --processor suitable-- 
Amend line 5 of claim 11 to recite --and configured-- in place of --and suitable--
Amend line 7 of claim 11 to recite --processor is configured-- in place of --processor is suitable--


The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…a plurality of hosts each including a flash translation layer (FTL)… wherein when receiving a read lock request for a read request from one or more hosts among the plurality of hosts, the processor allows only a read request to be received from the one or more hosts, and wherein when receiving a write lock request, the processor receives a write request that includes a write command, write data and updated FTL metadata.”
[Claims 2-6, 8-10 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 11) “A memory system which is coupled to a plurality of hosts
each including a flash translation layer (FTL)…wherein when receiving a read lock request for a read request from one or more hosts among the plurality of hosts, the processor allows only a read request to be received from the one or more hosts, and wherein when receiving the write lock request, the controller receives a write command, write data and updated FTL metadata updated by the host, which are included in the write request.”
[Claim 12-13, 15-16, 18-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 11.]


RESPONSE TO ARGUMENTS
Applicants’ arguments filed 1 July 2021 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137